DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0201807 to Furusawa (hereinafter “Furusawa”) in view of US 4,417,412 to Sansom (hereinafter “Sansom”).
Regarding claim 1, Furusawa teaches a light guide structure, comprising: a first substrate (any of substrates 1, 2, or 3) comprising at least one first through hole (a corresponding through-hole 41, 42, or 43); a second substrate (another of substrates 1, 2, or 3) arranged opposite to the first substrate and comprising at least one second through hole (another corresponding through-hole 41, 42, or 43); and at least one fiber bundle (14), each of the at least one fiber bundle passing through one of the at least one first through-hole and one of the at least one second through-hole which are disposed opposite to each other (Figs. 1, 3-5, 7, 11, 13-15, 16B, 17), each of the at least one fiber bundle comprising a first end and a second end, the first end (right-hand side of Figures) of each of the fiber bundle fixed in one of the first through holes, and the second end (left-hand side of Figures) of the fiber bundle is a free end; and an orthogonal projection of at least part of the first through hole on the second substrate coincides with the second through hole (Figs. 1, 3-5, 7, 11, 13-15, 16B, 17; pars. [0022], [0063], [0074], [0083]).  
Furusawa does not teach that a distance between the first substrate and the second substrate is adjustable. Sansom teaches a light guide structure (14; Fig. 3), wherein a distance between a first substrate (38) and a second substrate (20) is adjustable (by driver 42, as shown Figs. 3a, 3b; and 4, 5). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the structure of Furusawa such that the distance between the first substrate and the second substrate is adjustable, as taught by Sansom. The motivation would have been to selectively alter a displayed image (Figs. 1, 2; and 3a, 3b).
Regarding claim 2, Furusawa teaches that the first substrate comprises a plurality of first through holes, the second substrate comprises a plurality of second through holes, the plurality of first through holes have a same aperture and are regularly disposed on the first substrate, and the plurality of second through holes have a same aperture and are regularly disposed on the second substrate (Figs. 1, 3-5, 7, 11, 13-15, 16B, 17).Page 4 of 8 Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73870  
Regarding claims 3 and 16, Furusawa teaches that an orthogonal projection of the first through hole on the second substrate is within the second through hole (Figs. 1, 3-5, 7, 11, 13-15, 16B, 17).Page 4 of 8 Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73870   
Regarding claims 6 and 19, Furusawa teaches that each of the at least one fiber bundle comprises a plurality of optical fibers (Figs. 1, 3-5, 7, 11, 13-15, 16B, 17).
Regarding claim 9, Furusawa teaches that horizontal cross sections of the first through hole and the second through hole are circular or polygonal (Figs. 2, 8).  
Regarding claim 10, Furusawa teaches that a length of the fiber bundle is greater than a sum of thicknesses of the two substrates by 1 to 2 mm (par. [0032]). 
Regarding claim 11, Sansom teaches a distance adjusting device (48), configured to change a distance between the first substrate and the second substrate so as to change a scattering state of the second end of the fiber bundle (Figs. 3a, 3b; 4, 5).
Regarding claim 12, Sansom teaches that the distance adjusting device is an electric lifting structure (col. 3, line 62 – col. 4, line 40).  
Regarding claim 13, Sansom teaches a display device (10).


Regarding claim 14, Sansom teaches a backlight source (32) and a display panel (16); wherein the light guide structure is disposed between the backlight source and the display panel, the first substrate is disposed facing the backlight source, and thePage 6 of 8 Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73870second substrate is disposed facing the display panel (Figs. 3a, 3b, 4, 5).  
Regarding claim 15, Sansom teaches a controller (44), wherein the controller is configured to drive the distance adjusting device.  
 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Sansom as applied to claims 1 and 2 above, and further in view of 
US 2003/0068638 to Cork et al. (hereinafter “Cork”).
	Furusawa in view of Sansom renders obvious the limitations of the respective base claims. Furusawa does not teach that the first substrate is opaque. Cork teaches an opaque substrate (par. [0072]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the structure of Furusawa such that the first substrate is opaque, as taught by Cork. The motivation would have been to dampen specular reflection (par. [0072]).






Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Sansom as applied to claims 1 and 2 above, and further in view of 
US 2015/0062956 to Genier (hereinafter “Genier”).
	Furusawa in view of Sansom renders obvious the limitations of the respective base claims. Furusawa does not teach that a surface of the first substrate away from the second substrate is provided as a reflective surface. Genier teaches a substrate comprising a reflective surface (par. [0070]). 
.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Sansom as applied to claims 1 and 2 above, and further in view of 
US 8,039,410 to Koldberg et al. (hereinafter “Koldberg”).
	Furusawa in view of Sansom renders obvious the limitations of the respective base claims. Furusawa does not teach that both the incident end and the exit end of the fiber bundle are polished. Koldberg teaches polished incident and exit ends of a fiber bundle (col. 11, line 64 – col. 12, line 8). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the structure of Furusawa such that both the incident end and the exit end of the fiber bundle are polished, as taught by Koldberg. The motivation would have been to prepare the fiber bundle for input and output of light (col. 11, line 64 – col. 12, line 8).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Sansom as applied to claims 1 and 2 above, and further in view of US 2009/0303580 to Popp et al. (hereinafter “Popp”).
	Furusawa in view of Sansom renders obvious the limitations of the base claim 1. Furusawa does not teach that a vertical cross section of the second through hole is wedge-shaped. Popp teaches a light guide structure through-hole with a wedge-shaped vertical cross section (par. 44). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883